Citation Nr: 9908641	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-13 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1963 to 
September 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Denver Regional Office (RO) August 1995 rating decision which 
declined to reopen the claim of service connection for a low 
back disability.

A review of the record reveals that the veteran's claim of 
service connection for a low back disability was initially 
denied by May 1993 Roanoke RO rating decision, a notice of 
which was mailed to his address of record on May 21, 1993 
(subsequently, by February 1995 letter, the veteran indicated 
that he relocated to Colorado, and the claims file was 
transferred to the Denver RO, which now has jurisdiction over 
the case); a timely notice of disagreement was filed in March 
1994, and a statement of the case was issued in October 1994 
(and was addressed to the veteran's address of record and his 
then accredited representative, the Virginia Department of 
Veterans Affairs).  Pursuant to Ashley v. Derwinski, 2 Vet. 
App. 62 (1992) (holding that the law requires that VA mail a 
notice to the veteran and, absent clear evidence to the 
contrary, presumes the regularity of the administrative 
process in VA officials' proper discharge of their duties), 
the statement of the case is presumed to have been mailed on 
the date shown on the notice letter (October 18, 1994).  

The veteran has repeatedly contended in writing, reiterating 
his contentions at a January 1999 Travel Board hearing, that 
he did not receive the October 1994 statement of the case 
until February 1995; as evidenced by numerous correspondence 
from the veteran addressed to the RO and his accredited 
representative, from May 1994 to the present, it is clear 
that he wished to continue his appeal with regard to the May 
1993 denial of service connection for a low back disability.  
The Board notes that veteran's statement of non-receipt of VA 
correspondence, standing alone, is not the type of clear 
evidence sufficient to rebut the presumption of regularity 
described in Ashley, 2 Vet. App. at 64-65.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  

In this case, however, the veteran's contention regarding 
non-receipt of the October 1994 statement of the case is 
supported by contemporaneous evidence of record.  
Specifically, his record of telephone conversations 
(submitted to the RO in June 1995 and to the Board in January 
1999) reveals that he spoke with a Mr. Collins of VA Roanoke 
on October 25, 1994; Mr. Collins appears to have informed him 
that the file was mistakenly mailed to him and that he would 
forward it to the appropriate office (a review of the record 
does not reveal that the veteran received any correspondence 
from Mr. Collins).  The veteran also spoke with his 
representative, Mr. Beale, on November 8, 1994, who informed 
him that "Roanoke was backlogged."  Moreover, a February 
10, 1995 letter from the veteran to Mr. Beale confirms that, 
on that day, he received from him the October 1994 statement 
of the case (the entirety of the evidence does not suggest 
that the veteran actually received the statement of the case 
until February 1995).  Based on the foregoing evidence and 
other numerous letters from the veteran, dated both prior to 
and after the October 1994 statement of the case, the Board 
is of the opinion that the presumption of his receipt of the 
statement of the case prior to February 1995 has been 
rebutted.  See Chute v. Derwinski, 1 Vet. App. 352 (1991) 
(where evidence showed more than a mere allegation of non-
receipt in that the veteran made inquiries to VA after 
decision was mailed and VA did not provide evidence of 
mailing of decision, presumption of regularity in Board's 
mailing of its decision held rebutted).  Cf. Mindenhall, 
7 Vet. App. at 274 (VA notice of denial of appellant's claim 
was mailed to him in July 1980 and he did not contact VA 
until December 1990; the appellant's inability or incapacity 
to contact VA for a 10-year period following his 1980 
application for benefits was not shown and, therefore, the 
presumption of regularity of the administrative process was 
not rebutted).

Based on the foregoing, resolving the benefit of the doubt in 
the veteran's favor, the Board finds that the May 1993 rating 
decision never became final, and the claim of service 
connection for a low back disability remains in a pending 
status.  38 C.F.R. §§ 3.102, 3.160(c) (1998).  The issue 
currently on appeal is therefore properly framed as listed on 
the title page above.

The veteran's claim of service connection for post traumatic 
stress disorder (PTSD) was denied by May 1993 rating 
decision; his notice of disagreement was received in March 
1994, and a statement of the case was issued in October 1994.  
In view of the finding above, that the May 1993 rating 
decision did not become final, the claim regarding service 
connection for PTSD remains pending.  38 C.F.R. § 3.160(c).  
However, at his January 1999 Travel Board hearing, the 
veteran specified (at pg. 31 of the transcript) that he 
wished to decline pursuit of the claim of service connection 
for PTSD.  Thus, his appeal as to that issue is now 
considered withdrawn.  38 C.F.R. § 20.204 (1998).


REMAND

The veteran's service records reveal that he had extensive 
and distinguished combat service as a naval aviator in 
Vietnam.  His service medical records reveal reports and 
treatment of low back pain in April 1970 and August 1976.  In 
April 1970, he reported pain in the lumbosacral area, 
experienced after he bent over to pick up a golf tee; on 
examination, he denied a history of recent injury or disease, 
and low back strain with bilateral paraspinal spasm was 
diagnosed.  An April 1975 X-ray study of the lumbosacral 
spine was negative.  In August 1976, it was indicated that he 
had acute lumbosacral strain and right lumbar muscle spasm, 
but there was no sign of a herniated nucleus pulposus.  No 
pertinent report or findings were indicated on annual medical 
examination in August 1977.

Private medical records from May 1983 to July 1993 reveal, in 
pertinent part, treatment associated with recurrent low back 
pain and muscle spasms.  On numerous occasions during 
treatment, the veteran indicated initially injuring his low 
back during combat in Vietnam in 1969; since then, he 
reportedly experienced recurrent pain and muscle spasms.  X-
ray studies of the lumbosacral spine revealed degenerative 
disc disease.  May 1983 clinical records, apparently 
submitted by 
P. Krop, M.D., reveal that the veteran had a history of 
intermittent back pain since 1969; Dr. Krop indicated that 
the symptoms did not become "severe" until 1980, at which 
time he experienced radiating pain, prompting him to seek 
medical treatment.  

On VA orthopedic examination in February 1993, the veteran 
indicated that he sustained low back injury in 1969 and has 
experienced recurrent muscle spasms ever since.  On 
examination, the range of lumbar spine motion was reduced and 
associated with mild pain.  X-ray study of the lumbosacral 
spine revealed lumbar scoliosis, degenerative joint disease, 
and spondylolisthesis of L5 on S1.  

At a January 1999 Travel Board hearing, the veteran testified 
that he experienced intermittent low back pain and recurrent 
muscle spasms since his combat-related back trauma in 1969.  
He indicated that the symptoms were manageable for the most 
part, not requiring regular medical treatment or intervention 
but, whenever his symptoms increased in severity, he did in 
fact seek medical treatment by private physicians and 
chiropractors (the initial treatment having been reportedly 
rendered in the Fall of 1979).  He contended that some of his 
service medical records were missing or destroyed, 
specifically an August 1976 X-ray study of the lumbosacral 
spine.  He testified that his low back symptomatology was the 
same as that which he experienced after his in-service injury 
(consisting of recurrent pain and muscle spasms in the same 
anatomical region).  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for certain 
disabilities, including arthritis, if the disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

g that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  

While the evidence of record does not reveal clinical 
evidence of arthritis within a year after the veteran's 
separation from service, degenerative disc disease involving 
the lumbosacral spine was shown to be present as early as May 
1983; service connection may be granted for a post-service 
initial diagnosis of a disease that is established as having 
been incurred in service.  38 C.F.R. § 3.303(d) (1998).  In 
this case, it is not clear whether there is a causal link or 
relationship between symptomatology manifested in service and 
the veteran's low back disability evident since the 1980s.  
Thus, the Board believes that a VA orthopedic examination 
would be useful to determine the origin and etiology of any 
current low back disability.  See Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any low back disabilities since 
service.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of medical treatment 
(not already of record) should be 
obtained by the RO and incorporated into 
the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and origin of any current low 
back disability and whether it is 
etiologically related to his period of 
active service.  All indicated testing 
should be conducted.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to provide an opinion on the 
etiology of any low back disability 
found, with particular attention 
directed to the character of the 
veteran's service.  The examiner should 
be requested to provide an opinion 
whether it is as likely as not that any 
current low back disability is causally 
linked to any in-service symptomatology.  
If the etiology of any low back 
disability found cannot be determined, 
the examiner should so state for the 
record.  The rationale for all opinions 
expressed should be explained.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


